Citation Nr: 1510514	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus with left calcaneal spur, to include entitlement to a rating in excess of 50 percent prior to March 11, 2013, whether the reduction from 50 percent to 10 percent effective March 11, 2013 was proper, and entitlement to a rating in excess of 10 percent prior to February 28, 2014.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2000 to February 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This issue was previously before the Board in January 2014 and was remanded for further development.  Specifically, the Board requested the Veteran be provided with an additional VA examination later in the day, when the symptoms of her disability were in the most active phase.  This requested action was substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a January 2015 written statement, the Veteran indicated she wished to withdraw her appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing.  Id.

In this case, in a January 2015 written statement the Veteran clearly stated she wished to withdraw her appeal.

As the Veteran has withdrawn her appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal for an increased rating for service-connected pes planus, to include whether the reduction was proper, is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


